DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.
	
				Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4. 	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claim 1 is directed to a work management device. Independent claim 7 is directed to a work management method, and claim 8 is directed to a non-
	Independent claim 1 for example recites: 
 	calculate, for each work section of a plurality of work sections divided from a whole region in a work range for relay-type picking work, work efficiency which is calculated, based on work history of work performed by working objects in the relay-type picking work, the relay-type picking work being one of a delivery work in a warehouse, an assembly process in a factory, loading and unloading of cargo at a harbor, and storage on and delivery from a truck;
 	calculate or read information about a duration time for which a state is expected to continue, the state being a state where the work efficiency evaluation index based on a work status of a working object among the working objects is the work efficiency calculated, in the work section;
 	acquire information about a cost being a loss incurred when working object  moves between the work sections:
 	determine, based on an estimated work amount and the cost, arrangement of the working objects in the plurality of work sections in such a way as to increase work efficiency in the whole of the work range, the estimated work amount boing estimated 
output, to the working objects, movement instructions based on the determined arrangement of the working objects.

Independent claims 7 and 8 recite:
 	calculating, for each work section of a plurality of work sections divided from a whole region in a work range for relay-type picking work, work efficiency which is calculated, based on work history of work performed by working objects in the relay-type picking work, the relay-type picking work being one of a delivery work in a warehouse, an assembly process in a factory, loading and unloading of cargo at a harbor, and storage on and delivery from a truck;
 	calculating or read information about a duration time for which a state is expected to continue, the state being a state where the work efficiency evaluation index based on a work status of a working object among the working objects is the work efficiency calculated, in the work section;
 	acquiring information about a cost being a loss incurred when working object  moves between the work sections:
 	determining, based on an estimated work amount and the cost, arrangement of the working objects in the plurality of work sections in such a way as to increase work efficiency in the whole of the work range, the estimated work amount boing estimated based on the work efficiency and being an amount of a work performed by the working object until the duration time is elapsed in the work section; and 

  	The steps or functions of “calculate, acquire, determine and output” (Claim 1) and “calculating, acquiring, determining and outputting” (Claims 7 and 8), as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of a generic processor. Other than the recitation of "a processor and a memory”, nothing in the claimed steps precludes the step from practically being performed in the mind. 
The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea. The claims recite the additional elements of “a  memory and a processor” (claim 1 and 8). This is a mere nominal recitation of a generic processor that does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited - Yes - mental process). Claim 7 does not recite any computer structures to perform the claimed steps. Therefore it is impossible for independent claim 7 to improve the performance of a computer when a computer is nowhere recited in the claim.
	The claims do not integrate the abstract idea into a practical application. The claims recite combination of additional elements including a meeting interface to perform the method steps. The generic processor and memory recited at a high level of generality merely perform generic computer functions of receiving and processing data. The generic data merely apply the abstract idea using generic computer components. The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

	As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible (Provide Inventive Concept - No).  The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

	The dependent claims 2-6 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
 
					Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached 892 PTO form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623